Citation Nr: 0629376	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  97-33 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the calculated amount of $6,572, to include the 
issue of whether this overpayment was properly created.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New Jersey 
Regional Office (RO).  Thereafter, this matter was 
transferred to the St. Petersburg, Florida RO, which is 
currently handling this appeal.

In March 2000, this matter was remanded to the RO for the 
scheduling of a hearing before a member of the Board at the 
RO, and such a hearing was conducted by the undersigned in 
May 2000.  Thereafter, this matter was remanded for further 
development in June 2000 and September 2004.


FINDINGS OF FACT

1.  The veteran submitted an application for compensation and 
pension benefits, dated in October 1978, wherein he indicated 
that his family income consisted of $3622 in wages, and 
stocks bonds and bank deposits in the amount of $700

2.  A rating decision of December 1978 granted entitlement to 
Section 306 pension benefits effective April 1978; which 
included additional benefits for his dependent spouse.

3.  The veteran was repeatedly notified of this award of VA 
benefits and informed that VA pension was paid to make up the 
difference between any household countable annual income and 
a maximum annual rate.  He was informed that his rate of VA 
pension was directly related to his family's income and net 
worth, and that it was essential that he report all income 
from every source in his household accurately and in a timely 
manner to VA, and that any failure on his part to promptly 
and accurately report all household income and net worth 
would result in an overpayment which he would be required to 
repay to VA.  

4.  VA subsequently learned that the veteran and his spouse 
had received additional unearned income in 1992 and 1993, 
which were not previously reported.  In July 1995, the 
veteran verified unearned income during 1992 and 1993 by 
himself and his wife.  The veteran also verified that he had 
additional assets. 

5.  Action was taken to terminate the veteran's pension, 
effective January 1993, because his income was excessive.  
This action resulted in the creation of an overpayment in the 
amount of $6,572.

6.  The failure of the veteran to accurately report his and 
his spouse's income and net worth was the sole cause of the 
overpayment at issue.

7.  The failure of the veteran to accurately report his 
income and net worth despite his knowledge of the reporting 
requirement demonstrates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences, 
and also resulted in a subsequent monetary loss to the 
Government.


CONCLUSIONS OF LAW

1.  The overpayment of pension indebtedness was properly 
created and calculated.  38 U.S.C.A. §§ 101, 1501 (West 
2002); 38 C.F.R. §§ 3.261, 3.262 (2006).

2.  Waiver of recovery of an overpayment of improved pension 
benefits, in the calculated amount of $6,572, is precluded by 
the veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.964(a), 1.965(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Factual Background

The evidence of record shows that the veteran was awarded 
Section 306 pension benefits effective in April 1978.  

In a Section 306 Eligibility Verification Report (EVR) 
received in 1992, the veteran reported monthly benefits from 
the Social Security Administration (SSA) in the amount of 
$724.80 as his sole source of income (he provided similar 
information in previous years), and noted that his spouse 
received $22,000 in employment income.  In the 1992 EVR, the 
veteran also indicated that his spouse received $400 in 
interest or dividend income in 1992, but entered "0" for 
spaces provided for "all other" income.  On the net worth 
section, he entered "0" for the space provided for stocks 
and bonds, and he entered "$40,000 for the space provided 
for home equity.  In an EVR received in 1993, the veteran 
again stated that the only income received by his wife in 
1992 was $21,000 in employment income.  He also reported that 
his wife would only receive $7,000 in SSA income in 1994.  
Again he entered "0" for spaces provided for "all other" 
income, stocks and bonds, and for other property not 
including his home.  

In 1994, the RO discovered that in 1992, the veteran had 
unreported unearned income of $1,360, and that his spouse had 
income of $10,950, $11,166, and $16,000 (in statements 
received from the veteran, he confirmed the receipt of these 
monies, indicating that the $1,360, $11,166, and $16,000 
represented funds received from individual retirement 
accounts (IRAs), and that the $10,950 represented rent 
received from a residence owned in Florida.  Therefore, the 
veteran had $47,539 in countable family income in 1992.  By a 
letter dated in July 1995, the RO notified the veteran that 
his pension benefits were retroactively terminated, effective 
January 1, 1993.  In a letter received in July 1995, the 
veteran stated that if I.R.A. money is unearned income that 
his pension should be discontinued.  

In a letter received in August 1995, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  
The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted, in that, 
essentially, he was not at fault in this matter and that 
requiring him to repay the debt would result in financial 
hardship.  The veteran also contends that the money received 
which resulted in the overpayment were "one-time" payments 
and that pension benefits should have been restored the year 
after they were terminated; and, that if pension was properly 
restored, the overpayment would be less than the current 
amount.  By decision dated in September 1995, the Committee 
denied the veteran's claim for waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$6,572.

A financial status report, noted by the veteran to have been 
completed in 1995, indicates that the veteran and his spouse 
received monthly income of $2,881 per month from SSA 
retirement benefits, rental income, and part time employment.  
A financial status report dated in February 1997 indicates 
that the veteran and his spouse received monthly income of 
$2,885 per month from SSA retirement benefits, rental income, 
and part time employment.  The veteran reported $215,000 in 
total assets (the Board notes that the correct sum is 
$226,000), including $15,000 in stocks and bonds which were 
reported as a "gift from mother-in-law-1955."  A financial 
status report dated in August 2005 indicates that the veteran 
and his spouse received monthly income of $2,156 per month 
from SSA retirement benefits and disbursements from mutual 
funds.  The veteran reported $325,000 in total assets (the 
Board notes that the correct sum is $332,100), including 
$150,000 in stocks and bonds.  The veteran also stated that 
that he has no remaining income records for the period of 
1992 to 1995.  

During a May 2000 travel Board hearing, the veteran argued 
that the money received which resulted in the overpayment at 
issue were "one-time" payments and that pension benefits 
should have been restored the year after they were 
terminated.  Furthermore, he argued that if his pension 
benefits were properly restored, the overpayment would be 
less than the current amount.  

The Committee, in a supplemental statement of the case dated 
in June 2006 found that the veteran committed bad faith by 
consistently underreporting his net worth and not accurately 
reporting his income.  As the RO found that the veteran 
committed bad faith, waiver was precluded by law.  

III. Governing Laws, Regulations and Legal Analysis 

a. VA Pension Benefits.

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

As the result of 1978 legislation, VA currently administers 
the payment of nonservice-connected pension benefits under 
three separate eligibility categories: old-law pension (those 
programs in effect on June 30, 1960); Section 306 pension 
(payable under Public Law 86-211) (those programs in effect 
on December 31, 1978); and Improved pension (payable under 
Public Law 95-588) (those programs becoming effective on 
January 1, 1979).  38 C.F.R. §§ 3.1(u), (v), (w) (2001).

The second category, referred to as "Section 306 pension" 
because Section 306 of Pub. L. 95-588 provided a savings 
clause for those veterans eligible for pension at the time 
the law was passed, applies to veterans eligible for pension 
based on the laws in effect on December 31, 1978.  The third 
category, "improved pension benefits," became effective 
January 1, 1979, and, generally, applies to all other pension 
claims.  See Veterans' and Survivors' Pension Improvement 
Act, Pub. L. No. 95-588, § 306, 92 Stat. 2497 (1978).

Public Law No. 95-588 created a new pension program known as 
the Improved pension program.  The pensions received by those 
who did not elect to receive improved pension benefits are 
called "Section 306 pensions."  [That is, the pension program 
in effect prior to January 1, 1979 is called "306" pension.]  
Lewis v. Brown, 8 Vet. App. 287 (1995). 

VA law and regulations governing pension provide that pension 
will be denied or discontinued when the corpus of the estate 
of the veteran, and of the veteran's spouse, if applicable, 
is such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 U.S.C.A. § 
1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of estate" 
and "net worth" mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 
3.272 does not exclude income from annuities, stocks, bonds, 
mutual funds, bank funds, Social Security payments, or 
retirement income.

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

In determining income for the purposes of nonservice- 
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.262.  See 38 C.F.R. § 3.261.  

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2).

b.  Validity of Debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  

The rate of Section 306 Disability Pension to which a veteran 
with a dependent spouse was entitled could be continued if 
his countable income for 1992 was $11,653 or less.  See 38 
C.F.R. § 3.26; VA Manual M 21-1, Part I, Appendix B, Change 
9, April 21, 1992, Change 12, February 18, 1993.

In determining annual income for purposes of Section 306 
Disability Pension payments of any kind or from any source 
are counted as income unless specifically excluded, and 
income is counted for the calendar year in which it is 
received.  38 C.F.R. §§ 3.252, 3.260.  

In addition, in determining income for purposes of 
entitlement to pension under Section 306 Disability Pension, 
payments of any kind from any source are counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.262.  Rental 
income and pension benefits are not excluded.  For Section 
306 pension, the countable annual income includes the 
veteran's income and the veteran's spouse's income, with 
specific exclusions.  38 C.F.R. § 3.262.  Where Section 306 
Disability Pension is payable to a veteran who is living with 
a spouse, part of the spouse's income (wages or salary) is 
excluded from countable income; either $2,764, or the spouses 
total income, whichever is higher.  See 38 C.F.R. § 3.262(b); 
VA Manual M 21-1, Part I, Change 12, Appendix B, February 18, 
1993.  Therefore, a spouse's income is excluded from the 
countable annual income.  38 C.F.R. § 3.262.  

In addition, 10 percent of Social Security and other 
retirement payments received by a veteran are excluded.  The 
remaining 90 percent is counted income as received.  38 
C.F.R. § 3.262(e), (f).

Finally, there will be excluded unreimbursed amounts paid by 
the veteran for "unusual" medical expenses.  Unreimbursed 
amounts which exceed 5 percent of the veteran's reported 
annual income are considered "unusual".  38 C.F.R. § 
3.262(l).

Entitlement to Section 306 pension will terminate if the 
veteran ceases to be permanently and totally disabled, if the 
veteran's countable annual income exceeds the applicable 
yearly amount, or if the veteran has a net worth of such size 
that it is reasonable that some part of it be used for his 
maintenance.  38 C.F.R. § 3.960(b).  If entitlement to 
Section 306 pension is terminated for any of the previously-
stated reasons, the veteran cannot reestablish entitlement to 
Section 306 pension and must qualify for pension in the 
improved-pension category in order to be eligible for any 
nonservice-connected pension.  38 C.F.R. § 3.960(d).

On his 1992 EVR, the veteran listed annual medical expenses 
of $2,092.  The amount by which this exceeds five percent of 
the maximum annual rate is $1509 [$2,092 - ($11,653 x .05)].  

Thus, the appellant's countable annual income was $47,539 
which consisted of the IRA disbursements, rental income, 
interest, 90 percent of his SSA income and dividend income, 
even after the allowable medical expenses of $1509 are 
subtracted from his income, his income far exceeds the limit 
of $11,653 for Section 306 Disability Pension.  

The Board notes the contention of the veteran that a correct 
accounting of his financial situation during this period 
would result show that he was entitled to pension during this 
period and, therefore, the overpayment would either be 
removed or greatly reduced.  As noted for 1992, the veteran 
was not entitled to any pension benefits.  Therefore, the 
Board will next consider whether the veteran was entitled to 
pension benefits in 1993.  

As noted above as the veteran's Section 306 pension was 
terminated, he must apply for Improved pension benefits.  
Improved pension benefits provide for maximum income levels 
under which eligibility is based and this amount is offset by 
annual income of the recipient.  For the purpose of resuming 
payments on an award which was previously discontinued, the 
monthly rate of pension payable to a beneficiary shall be 
computed by reducing the beneficiary's applicable maximum 
pension rate by the beneficiary's annual rate of countable 
income on the effective date of entitlement and dividing the 
remainder by 12; whenever there is a change in a 
beneficiary's annual rate of countable income, the monthly 
rate of pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new annual rate of countable income on the 
effective date of the change in the annual rate of income, 
and dividing the remainder by 12. 38 C.F.R. § 3.273.  For a 
veteran with one dependent, from December 1, 1992 through the 
end of November 1993, the maximum annual rate was $9,980; 
from December 1, 1993 through the end of November 1994, the 
maximum annual rate was $10,240; from December 1, 1994 
through the end of November 1995, the maximum annual rate was 
$10,527; from December 1, 1995 through the end of November 
1996, the maximum annual rate was $10,801.  38 C.F.R. § 3.23.  
Again, a quick analysis notes that the veteran earned $8,959 
in SSA benefits, and his spouse earned $21,000 in income, 
which is countable for the purposes of entitlement to 
Improved pension benefits.  As only 90 percent of SSA 
benefits ($8063) are considered in the income calculation, 
the veteran and his spouses total earnings for 1993 were 
$29,063.  The veteran also noted that they received $45 in 
interest income.  On his EVR, the veteran listed annual 
medical expenses of $1901.  The amount by which this exceeds 
five percent of the maximum annual rate is $1402 [$1901 - 
($9,980 x .05)].  

Thus, the appellant's countable annual income was $27,706 
($29,108-$1402), which far exceeds the limit for Improved 
Pension for 1993.  

Therefore, the Board finds that the overpayment of Section 
306 Disability Pension benefits has been properly calculated.  
The veteran received $212 per month from January 1, 1993, to 
July 31, 1995, which totals $6,572.  There is no argument or 
suggestion that the creation of the debt at issue is the sole 
result of VA administrative error.  See 38 U.S.C.A. § 
5112(b)(10); 38 C.F.R. § 3.500(b)(2) (the effective date of 
reduction or discontinuance of pension by reason of an 
erroneous award based solely on administrative error shall be 
the date of last payment).  The Board, therefore, finds that 
the overpayment of Section 306 Disability Pension in the 
original amount of $6,572 was properly created.

c.  Waiver of Indebtedness/Bad Faith.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a).  Under the regulation, 
"equity and good conscience" involves a variety of elements: 
(1) fault of the debtor, (2) balancing of the faults, (3) 
undue hardship, (4) whether recovery would defeat the purpose 
of the benefit, (5) unjust enrichment, and (6) changing 
position to one's detriment.  38 C.F.R. § 1.965.  The list of 
elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).  Only one of three elements 
(fraud, misrepresentation or bad faith) need be shown to 
preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the use of the 
phrase "neglect or refuse to fulfill some duty or contractual 
obligation" found in the circular was inconsistent with the 
regulation and cannot form the basis for a bad faith 
determination.

In this case, the committee ultimately found the veteran to 
committed bad faith.  The Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994). 

The record indicates that the veteran was informed by the RO 
that he must report all income as well as all his assets.  In 
1992, he reported that his income was considered to consist 
of his social security benefits, and his wife's salary.  
Therefore, considering the facts in a way most favorable to 
the veteran's claim, the veteran had been informed that he 
must immediately report, to VA, any income changes or net 
worth changes, a preponderance of the evidence supports a 
finding that the veteran was aware that receipt of I.R.A. and 
rental income was an income change and that he should 
immediately report the income to VA.  The Board notes the 
veteran's contentions of the veteran that he believed that as 
this income was earned income, he did not have to report such 
income as it would be excluded from any calculation regarding 
entitlement to pension benefits, as his spouse's salary was 
excluded.  The Board notes that the VA forms in question have 
spaces for "other" income; there are no listings for 
"earned" or "unearned" income.  In addition, the Board 
noted that the veteran failed to report his stock holdings 
which he has had "since his mother-in-law gave $15,000 to 
them in 1955" in multiple financial forms from 1978 to 1993.  
In fact, on a 2005 financial status report, stock and bond 
holdings are listed in the amount of $150,000.  The Board 
finds that his failure to also report his stock holdings over 
a period of many years, supports the inference that his 
omission in failing to report the additional income was an 
attempt to seek an unfair advantage as opposed to his 
confusion as to the types of income that he had to report on 
the financial questionnaires.  

These actions constituted bad faith.  The veteran was given 
clear instructions and notice that his receipt of pension was 
based on family income and net worth, that all income from 
any source was to be reported, and that any changes in income 
or net worth were to be promptly reported.  When he reported 
that he and his wife had only received SSA income and wages, 
during the period in question, the veteran was fully aware of 
the fact that that his failure to accurately report his 
countable income and net worth would result in the payment of 
additional pension benefits to which he was not entitled, 
i.e., the creation of an overpayment.  Accordingly, the 
veteran knew the likely consequences of his actions or lack 
thereof. 

Finally, the evidence demonstrates that the veteran's actions 
(or lack thereof) resulted in a loss to the United States 
government.  As previously noted, the veteran has received an 
overpayment of benefits in the original amount of $6,572.00.  
The overpayment derives from an intentional failure to 
accurately report his and his receipt of I.R.A. disbursements 
and rental income, as well as stock holdings, during the 
period in question.  He has received additional pension 
benefits to which he was not entitled at the government's 
expense.  Accordingly, the record clearly shows that his 
actions or lack thereof resulted in a loss to the government.

Because the preponderance of evidence substantiates a finding 
of bad faith on behalf of the veteran, a waiver of recovery 
of an overpayment in the amount of $6,572.00 is precluded by 
law, regardless of the veteran's current financial status or 
any other elements.  The appeal is denied.  38 U.S.C.A. §§ 
5107, 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).


ORDER

Waiver of recovery of an overpayment of the veteran's 
improved pension benefits, in the calculated amount of 
$6,572.00, is precluded by a finding of bad faith on the part 
of the veteran.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


